DETAILED ACTION
	This is the first office action in response to U.S. application 16/858,010. All claims are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 12-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mao (US 20210290320).
Regarding claim 1, Mao teaches a method for remote center of motion control of a surgical robotic system ([0002] “The systems and methods disclosed herein are directed to systems and methods for adjusting robotic arm parameters, and more particularly to adjusting external load thresholds and remote centers of motion”), the method comprising: 
establishing a remote center of motion for a robotic manipulator ([0149] “the remote center of motion 206 may be a static point in space at which the system constrains the motion of the cannula 204 and medical instrument using mechanical and/or software constraints”); 
determining an amount of overlap between a target anatomy and each of a plurality of workspaces of a surgical instrument on the robotic manipulator, the workspaces corresponding to different configurations of the robotic manipulator about the remote center of motion ([0183]-[0184] discloses wherein adjusting comprises searching different possible workspaces...selecting the possible workspace with the greatest amount of overlap); 
selecting the configuration of the robotic manipulator with a greatest of the amount of overlap ([0183]-[0184] discloses wherein adjusting comprises searching different possible workspaces...selecting the possible workspace with the greatest amount of overlap, wherein Mao teaches searching different possible workspaces within the constraints disclosed in 0183-0184, the possible workspaces with greatest of the amount of overlap being the selected workspace at least by virtue of "greatest" = "best", if not inherently being the workspace with the "most" amount of overlap since robot logic seeks to maximize values up to the stated constraints.); and 
moving one or more joints of the robotic manipulator to the selected configuration ([0156]-[0158] discuss the robotic system in two different poses (configurations) where Figs. 23A and 23B show the poses are obtained by manipulation of the joints into the different configurations).

Regarding claim 2, Mao teaches wherein establishing the remote center of motion comprises docking the robotic manipulator to a cannula at an insertion location in a patient, the remote center of motion being the insertion location ([0146] “an example instrument driver 202 configured to be coupled to a cannula 204 inserted into a patient's body wall 208 in accordance with aspects of this disclosure. As described below, the cannula 204 may be inserted into the body wall 208 at an incision 210 and can be configured to pivot about a remote center of motion 206.”).

Regarding claim 3, Mao teaches sensing a force at the remote center of motion during teleoperation by the robotic manipulator and the surgical instrument ([0150] “the robotic surgical system can be configured to enter a fault state if the force acting on the cannula 204 exceeds the force threshold value, as detected by one or more sensors on the robotic arm” and [0178] further discusses detecting a cannula exerting an excessive force where [0146] discusses the cannula being the remote center of motion); and wherein establishing comprises establishing the remote center of motion from a change based on the force ([0178] “the robotic system is configured to detect that the cannula 704 is exerting an excessive force on an anatomy of the patient and adjust the position of the remote center 712, 714 based on the detected excessive force”).

Regarding claim 4, Mao teaches wherein sensing comprises sensing with a sensor on a cannula connected to the robotic manipulator ([0150] discusses determining the force acting on the cannula as detected by one or more sensors on the robotic arm and with [0169] discussing using a load cell at the end effector (where the cannula is located) to determine an external load).

Regarding claim 5, Mao teaches wherein sensing comprises sensing with a force sensor in an adaptor of the robotic manipulator, the adaptor configured to connect the robotic manipulator to a cannula ([0146] discusses the cannula being coupled to the robotic surgical system with instrument driver 202 with [0115] further discussing the instrument driver including a sterile adapter connecting the instrument driver to the medical instrument (cannula) where [0150] discusses determining the force acting on the cannula as detected by one or more sensors on the robotic arm and with [0169] discussing using a load cell at the end effector (where the cannula is located) to determine an external load where it is interpreted that sensors located at the instrument driver (including a sterile adapter) are sensors located on an adaptor).

Regarding claim 6, Mao teaches wherein sensing comprises sensing with multiple one- degree of freedom sensors including the force sensor, the one-degree of freedom sensors being on different surfaces of the adaptor, the surfaces contacting the cannula when connected to the robotic manipulator ([0170] discusses the load cell system which is located on at the instrument driver (which as discussed above may have an attached adapter) where the load cells can be arranged to detect loads in multiple directions with up to six degrees of freedom by using multiple load cells).

Regarding claim 7, Mao teaches wherein determining comprises determining during the teleoperation, wherein selecting comprises selecting during the teleoperation, and wherein moving comprises moving one or more joints of the robotic manipulator to account for the selected configuration and the remote center of motion established in response to the force ([0177]-[0178] discusses determining and adjusting the poses of the robotic manipulator to adjust the remote center intraoperatively where [0184] further discusses the robotic system including an operator [0088]).

Regarding claim 8, Mao teaches wherein moving comprises moving the one or more joints to account for the selected configuration, for the remote center of motion established in response to the force, and for movement of the surgical instrument from an operator during the teleoperation ([0183] “the robotic system may have a global, user-defined parameter that can either allow or disallow automatic movement of the position of the remote center of motion 810 and/or one or more user-defined parameters that can either allow or disallow automatic movement of the position of the remote center of motion 810 to achieve certain goals (e.g., a parameter for automated reduction of the force at the cannula 804, parameter for automated enhancing of the reach of a robotic arm, or parameter(s) to achieve other goals via automated remote center 810 movement).”).

Regarding claim 12, Mao teaches wherein determining and selecting are repeated multiple times during teleoperation, wherein selecting for different ones of the repetitions comprises selecting different ones of the workspaces, and wherein moving comprises moving the robotic manipulator to the selected positions over the repetitions ([0177] discusses the system adjusting the configuration of the robotic system intraoperatively which is being interpreted as repeating multiple times during teleoperation where [0183] discusses adjusting the robotic manipulator using parameters that enhance the workspace).

Regarding claim 13, Mao teaches a method for remote center of motion control of a surgical robotic system ([0002] “The systems and methods disclosed herein are directed to systems and methods for adjusting robotic arm parameters, and more particularly to adjusting external load thresholds and remote centers of motion”), the method comprising: 
sensing a force at a remote center of motion of a robotic manipulator ([0150] “the robotic surgical system can be configured to enter a fault state if the force acting on the cannula 204 exceeds the force threshold value, as detected by one or more sensors on the robotic arm” and [0178] further discusses detecting a cannula exerting an excessive force where [0146] discusses the cannula being the remote center of motion); and 
adjusting a joint position of the robotic manipulator, the adjusting reducing the force at the remote center of motion and accounting for an amount of overlap of a workspace of the surgical instrument with a region of interest in the patient ([0183] “the robotic system may have a global, user-defined parameter that can either allow or disallow automatic movement of the position of the remote center of motion 810 and/or one or more user-defined parameters that can either allow or disallow automatic movement of the position of the remote center of motion 810 to achieve certain goals (e.g., a parameter for automated reduction of the force at the cannula 804, parameter for automated enhancing of the reach of a robotic arm, or parameter(s) to achieve other goals via automated remote center 810 movement).”)

Regarding claim 14, Mao teaches wherein sensing the force comprises sensing with a force sensor on a cannula connected with the robotic manipulator ([0150] “the robotic surgical system can be configured to enter a fault state if the force acting on the cannula 204 exceeds the force threshold value, as detected by one or more sensors on the robotic arm” and [0178] further discusses detecting a cannula exerting an excessive force where [0146] discusses the cannula being the remote center of motion).

Regarding claim 15, Mao teaches wherein sensing the force comprises sensing with a plurality of pressure sensors on different surfaces of an adaptor of the robotic manipulator, the surfaces contacting a cannula ([0150] discusses determining the force acting on the cannula as detected by one or more sensors on the robotic arm and with [0169] discussing using a load cell at the end effector (where the cannula is located) to determine an external load where [0115] further discusses the cannula being coupled to the robotic system via an instrument driver including a sterile adapter where it is interpreted that sensors located at the instrument driver (including a sterile adapter) are sensors located on an adaptor).

Regarding claim 16, Mao teaches wherein adjusting comprises searching different possible workspaces of the surgical instrument for a greatest of the amount of overlap with the region of interest, the possible workspaces corresponding to different possible joint positions of the joint, and selecting the possible workspace with the greatest amount of overlap (Mao discloses wherein adjusting comprises searching different possible workspaces...selecting the possible workspace with the greatest amount of overlap ([0183]-[0184], wherein Mao teaches searching different possible workspaces within the constraints disclosed in [0183]-[0184], the possible workspaces with greatest of the amount of overlap being the selected workspace at least by virtue of "greatest" = "best", if not inherently being the workspace with the "most" amount of overlap since robot logic seeks to maximize values up to the stated constraints).

Regarding claim 17, Mao teaches a surgical robotic system for medical teleoperation (surgical robotics system 300), the surgical robotic system comprising: 
a robotic manipulator (instrument driver 202 which [0418] describes as being connected to the distal end of the robotic arm); 
a surgical instrument connected to the robotic manipulator (cannula 204); 
an adaptor connected to the robotic manipulator, the adaptor configured to connect with a cannula during teleoperation ([0115] further discussing the instrument driver including a sterile adapter connecting the instrument driver to the medical instrument (cannula)); 
a first sensor on the adaptor ([0146] discusses the cannula being coupled to the robotic surgical system with instrument driver 202 with [0115] further discussing the instrument driver including a sterile adapter connecting the instrument driver to the medical instrument (cannula) where [0150] discusses determining the force acting on the cannula as detected by one or more sensors on the robotic arm and with [0169] discussing using a load cell at the end effector (where the cannula is located) to determine an external load); and 
a controller configured to adjust a remote center of motion of the robotic manipulator based on output from the first sensor ([0178] “the robotic system is configured to detect that the cannula 704 is exerting an excessive force on an anatomy of the patient and adjust the position of the remote center 712, 714 based on the detected excessive force”).

Regarding claim 18, Mao teaches wherein the adaptor has a plurality of different surfaces for contact with the cannula, the different surfaces forming a recess in the adaptor, wherein the first sensor is a one-degree-of-freedom sensor on a first of the different surfaces, further comprising a second sensor on a second of the different surfaces, wherein the controller is configured to adjust based output from the first and second sensors (([0170] discusses the load cell system which is located on at the instrument driver (which as discussed above may have an attached adapter) where the load cells can be arranged to detect loads in multiple directions with up to six degrees of freedom by using multiple load cells).

Regarding claim 19, Mao teaches wherein the controller is configured to determine an amount of overlap between a target anatomy and each of a plurality of workspaces of the surgical instrument, the workspaces corresponding to different positions of the robotic manipulator about the remote center of motion, to select the position of the robotic manipulator with a greatest of the amount of overlap, and to move the robotic manipulator to the selected position ([0183] “the robotic system may have a global, user-defined parameter that can either allow or disallow automatic movement of the position of the remote center of motion 810 and/or one or more user-defined parameters that can either allow or disallow automatic movement of the position of the remote center of motion 810 to achieve certain goals (e.g., a parameter for automated reduction of the force at the cannula 804, parameter for automated enhancing of the reach of a robotic arm, or parameter(s) to achieve other goals via automated remote center 810 movement).”).

Regarding claim 20, Mao teaches wherein the controller is further configured to move the robotic manipulator to the selected position while providing for movement of the robotic manipulator during teleoperation of the surgical instrument ([0177]-[0178] discusses determining and adjusting the poses of the robotic manipulator to adjust the remote center intraoperatively where [0184] further discusses the robotic system including an operator [0088]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mao in view of Itkowitz (US 20190105118).
Regarding claim 9, Mao teaches determining a configuration of a robot that enhances a workspace but does not explicitly teach wherein determining comprises determining with each of the workspaces corresponding to discretized range of joint positions for a spherical roll joint.
Itkowitz teaches wherein determining comprises determining with each of the workspaces corresponding to discretized range of joint positions for a spherical roll joint ([0065] discusses the inventive system as determining a reachable workspace of a surgical robot where [0059] discusses the arms of the robot including a rotating joint 55).
	Mao teaches determining a configuration of a robot that enhances a workspace. Itkowitz teaches determining a workspace based on joint positions. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robotic system of Mao and modify it with the spherical joint positions of Itkowitz as spherical joints would allow for a greater range of movement of the manipulator and taking into account the range of the joint positions would give a more accurate workspace volume.
Regarding claim 10, Mao teaches determining a configuration of a robot that enhances a workspace but does not explicitly teach wherein determining the amount comprises determining the amount as a volume of overlap where the target anatomy is a segmented volume from medical imaging.
Itkowitz teaches wherein determining the amount comprises determining the amount as a volume of overlap where the target anatomy is a segmented volume from medical imaging ([0085]-[0090] discuss the processor for generating a reachable workspace volume using image data acquired with medical imaging (endoscopic)).
Mao teaches determining a configuration of a robot that enhances a workspace. Itkowitz teaches determining a workspace based on joint positions. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robotic system of Mao and modify it with the spherical joint positions of Itkowitz as spherical joints would allow for a greater range of movement of the manipulator and taking into account the range of the joint positions would give a more accurate workspace volume.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mao in view of Li (2002, “Design of spherical parallel mechanisms for application to
laparoscopic surgery”).
Regarding claim 11, Mao teaches determining a configuration of a robot that enhances a workspace but does not explicitly teach
Li teaches wherein determining comprises searching the plurality of workspaces in a non-linear search (Page 133, Col. 2 Par. 2 discusses utilizing a genetic algorithm (non-linear algorithm) to optimize the workspace of spherical parallel manipulators generally used in laparoscopic surgery).
	Mao teaches optimizing the workspace of a surgical robot. Li teaches optimizing the workspace of a surgical robot using a genetic algorithm. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the system of Mao and modify it with the non-linear workspace optimization of Li as Li teaches that genetic algorithms are robust and evaluate many points in the search space are more likely to converge toward the global optimal solution (Page 135, Col. 2 Par. 1). 

Examiner's Note: Although it has been determined that Mao anticipates Claim 1, as shown above, in the interest of compact prosecution the combination of Kiyosawa in view of Mao, which has been found to obviate Claim 1, is additionally presented in instant action.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kiyosawa (US 20210008710) in view of Mao.
Regarding claim 1, Kiyosawa discloses determining an amount of overlap between a target anatomy and each of a plurality of workspaces of a surgical instrument on the robotic manipulator, the workspaces corresponding to different configurations of the robotic manipulator about the remote center of motion ([0039-0040], "Z1 axis is inclined relative to the Z0 axis and the Zp axis. Therefore, the amount of overlap of the actuation space PW with the target space PT increases");
selecting the configuration of the robotic manipulator with a greatest of the amount of overlap ([0041], "On the other hand, in the mobile robot 1, the base attachment surface SB is inclined relative to the movement surface S...Therefore, the amount of overlap of the actuation space PW with the target space PT can be increased"); and
moving one or more joints of the robotic manipulator to the selected position ([0041], "the actuation space PW of the manipulator may be displaced relative to the movable platform").
However, Kiyosawa is silent with respect to establishing a remote center of motion for a robotic manipulator. 
Mao teaches a manipulator similar to Kiyosawa, wherein the manipulator is being used in a surgical environment. Mao teaches that it is common and well-known in the surgical manipulator environment to establish a remote center of motion, wherein establishing the remote center of motion comprises docking the robotic manipulator to a cannula, sensing a force at the remote center of motion.
Since the operating environment does not affect the functionality of Kiyosawa's teaching, i.e., the type of work would not affect the overlap efficacy of Kiyosawa, it would have been obvious to one of ordinary skill in the art to substitute Mao's surgical environment for Kiyosawa's work environment and accordingly modify Kiyosawa with well-known teachings, such as docking, sensing, etc., applicable within the surgical environment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Stricko (US 20200345438) teaches positioning surgical manipulators about a workspace and Rabindran (US 20200315721) teaches repositioning a remote center of motion based on a force associated with the cannula.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M JACKSON whose telephone number is (303)297-4364. The examiner can normally be reached Monday-Friday 7:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.J./           Examiner, Art Unit 3664                                                                                                                                                                                             

/Nicholas Kiswanto/           Primary Examiner, Art Unit 3664